Citation Nr: 1014173	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-34 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to 
February 1979. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran testified before the undersigned in February 
2010.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2009).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
Veteran was "engaged in combat with the enemy." See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
Veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records and "consistent with the circumstances, 
conditions, or hardships of such service." 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f) (2009); Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).

The Board notes that a letter from the Department of the Air 
Force, dated December 14, 2007, indicates that the Veteran's 
DD 214 would be updated to include an Air Force Outstanding 
Unit Award with Valor and 2 Oak Leaf Clusters.  The Board 
finds that this is a unit level decoration denoting combat 
participation.  As such, the Board will accept the Veteran's 
lay testimony as conclusive evidence that his reported combat 
stressors occurred. 

Although the Veteran has proffered numerous potential 
stressors, some of which do not relate to combat, the Board 
can only at this time accept as true, without further 
corroboration, those stressors which relate to combat. 
Stressors which include witnessing a Buddhist monk set 
himself on fire or being knocked over while riding a moped 
are not related to combat service. 

Further, reported stressors including his decision not to 
board a plane, which subsequently crashed, do not appear to 
meet the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV) definition of "traumatic event."  Specifically, 
under DSM-IV, Diagnostic Code 309.81(A) a "traumatic event" 
[is one] that involve[es] "actual or threatened death or 
serious injury or a threat to the physical integrity of self 
or others."  Although tragic, the fact that one learns of the 
death of others, does not appear to meet the criteria of DSM-
IV, § 309.81(A) for PTSD.  

The Veteran's alleged combat related stressors include being 
in the middle of a combat zone without any firearms. He 
reported feeling defenseless as the barracks where he was 
staying were under constant attack with mortars and gunshots. 
He has further reported that the area he was in while in 
Vietnam was under constant air attack with bombs being 
frequently dropped. He also indicated in his March 2008 
notice of disagreement that he was under several self 
propelled rocket attacks during the time he was awarded the 
above listed combat medal. 

The Board has considered an October 2009 opinion from the 
Veteran's private treating physician. His physician opined 
that he suffers from PTSD as a result of traumatic 
experiences during his two tours in Vietnam.  However, it 
appears that the private treating physician considered all of 
the Veteran's reported stressors, not only his combat-related 
stressors, when rendering this opinion. As previously noted, 
based on his unit level decoration, the Board can only accept 
his combat stressors as confirmed, without the need for 
further verification. As such, the Board finds the October 
2009 private medical opinion is merely an "indication" that 
his disorder may be associated with service, but there 
remains insufficient competent evidence on file for the VA to 
make a decision on the claim.  To that end, the Board finds 
that a VA examination is required under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) to determine whether his 
PTSD is related to his verified in-service combat stressors.   

Alternatively, the Board acknowledges that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record. Clemons v. Shinseki, 23 Vet. App. 1 
(2009). Therefore, although the Veteran specifically filed a 
claim for PTSD, his service connection claim can be broadened 
to include a claim for any acquired psychiatric disorder. The 
Board notes that various VA treatment records indicate that 
the Veteran is diagnosed with an anxiety disorder. As such, 
in the event that his PTSD cannot be related to his confirmed 
in-service combat stressors, the examiner is asked to 
consider whether the Veteran's anxiety disorder is related to 
service. 

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA outpatient treatment 
records from the Tampa VAMC, beginning 
in August 2008, regarding all treatment 
for a psychiatric disorder. Any 
negative search result should be noted 
in the record. 

2. Schedule the Veteran for a VA 
psychiatric examination in order to 
ascertain whether his PTSD is related to 
the verified combat related stressors.  
The examiner is asked to accept the 
Veteran's combat related stressors as 
true.  

In the event that the examiner is 
unable to relate the Veteran's PTSD to 
the verified combat related stressors, 
the examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent) that the Veteran's acquired 
psychiatric disorder (i.e. anxiety 
disorder) is causally related to 
service. 

Any opinion(s) offered should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims file must be reviewed in 
conjunction with the examination, and 
the examiner must indicate that such 
review occurred.   

3. Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


